The testator was a Frenchwoman of disreputable chaaacter, who died of small-pox in this city. She left one child, residing in Bordeaux, France. She executed a will six days before her death, and her mother, residing in France, was made a legatee to the extent of $10,000. The sum of $3,000 was bequeathed to J. M. Wendall, a mulatto, who had cohabited with deceased' since 1873. Some furs and jewelry were left to the mother, and the remainder of the estate, valued at $16,000, was to be divided between Wendall and *118the mother. No mention was made in the will of the child. Wendall was named sole executor without bonds. On information suggested by the French Consul, on behalf of the mother and child, opposition was made to the appointment of. Wendall on the ground that he was an improper person to act as executor for want of integrity.
By the Court:
The proof on the hearing showed, and was admitted by Wendall to be true, that he had done no work of any kind since 1871, and for many years he had lived with testatrix, taking his meals with her and being furnished a room in her house. The fact of the gross immoral associations surrounding the applicant and the admission by him that he had “lived by his wits” for that period are grounds for refusing him letters. His mode of life is evidence that he would be incompetent to faithfully discharge the duties of the trust; and the gross immorality as shown by his mode of life is evidence in itself of great lack of integrity.
The application of Wendall is denied, and special letters are ordered to be issued to the Public Administrator.